Citation Nr: 9905632	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction, paranoid type, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1963.  

The appeal arises from a rating decision dated in December 
1995 in which the Regional Office (RO) denied an evaluation 
in excess of 50 percent for the veteran's service-connected 
psychiatric disorder.  The veteran subsequently perfected an 
appeal of that decision; and the Board of Veterans' Appeals 
(Board) remanded the case in April and August 1998.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's only service-connected disability is his 
psychiatric disorder, and that disability is productive of 
severe impairment of social and industrial adaptability.

3.  The veteran's service-connected psychiatric disorder 
precludes him from securing or following a substantially 
gainful occupation.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
schizophrenic reaction are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.16(c), Diagnostic 
Code 9203 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased rating for the veteran's service-connected 
psychiatric disorder is well-grounded within the meaning of 
38 U.S.C.A. § 5107, that is, the claim is plausible, 
meritorious on its own or capable of substantiation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board further finds 
that the Department of Veterans Affairs (VA) has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

The Board notes that, while the current appeal was pending, 
the criteria for evaluating psychiatric disorders were 
changed.  The case was remanded in August 1998 for the 
purpose of scheduling the veteran for another VA psychiatric 
examination in order to take into account the new diagnostic 
criteria for evaluating his psychiatric disorder.  The RO 
scheduled a VA examination in accordance with the remand; 
however, the veteran failed to appear for the scheduled VA 
examination.  

If a veteran fails to report for a scheduled VA examination 
"without good cause," his claim may be denied.  See 38 
C.F.R. § 3.655 (1998).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant.  In an October 1998 letter, the veteran's wife 
related that the veteran had suffered a severe stroke, had 
been placed in a nursing home and would not be able to report 
for a VA examination.  The Board finds that there was good 
cause for the veteran's not reporting for the scheduled VA 
examination.  Therefore, the Board will base its decision in 
this case on the evidence of record.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a rating decision dated in May 1966, the RO granted 
service connection for schizophrenic reaction, paranoid type, 
and assigned a 50 percent evaluation for that disability, 
effective in November 1964, under Diagnostic Code 9203 of the 
VA Schedule of Rating Disabilities.  38 C.F.R. Part 4.  

The Board notes that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  Review 
of the record discloses that the old regulations are more 
favorable to the veteran.  Therefore, the Board will apply 
the old regulations in evaluating the veteran's current 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the old diagnostic criteria, a 50 percent evaluation 
was warranted when there was considerable impairment of 
social and industrial adaptability; a 70 percent evaluation 
was warranted when there was severe impairment of social and 
industrial adaptability, and a 100 percent evaluation was 
warranted when there were active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  38 
C.F.R. Part 4, Diagnostic Code 9203 (1996).  

A VA hospital discharge summary shows that the veteran was 
hospitalized for treatment of bipolar disorder, mania with 
psychotic features, from June to July 1995.  His GAF was 30 
at admission and 60 at discharge.  The GAF (Global Assessment 
of Functioning Scale) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 60 
indicates that the individual has moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  American Psychiatric Association: Quick 
Reference to the Diagnostic Criteria from DSM-IV (1994).  

Additionally, VA hospital records dated from February to May 
1996 show that the veteran presented with acute onset of 
right sided weakness, and he was diagnosed with left middle 
cerebral artery stroke.  Two days after the veteran's 
discharge, he was seen again complaining of increased 
agitation, emotional lability, irritability and wide mood 
signs.  It was also noted that the veteran was exhibiting 
behavior that posed harm to others such as hitting people on 
the ward.  It was added that his emotional liability improved 
and that he became less agitated and less aggressive and more 
interactive with other patients and staff during his hospital 
course.  A GAF of 40 was assigned.  The veteran was admitted 
to the VA hospital again in June 1996 primarily for physical 
complaints.  While it was noted that his family had noticed 
some mental status changes the day prior to admission, the 
diagnoses did not include a psychiatric disorder.  

In light of the veteran's stroke in 1996, it appears 
reasonable to conclude that it would be difficult to 
distinguish the impairment caused by the veteran's service-
connected psychiatric disorder from the impairment caused by 
his nonservice-connected stroke without an additional medical 
opinion.  However, as noted above, the veteran is not able to 
report for a VA examination.  Moreover, there is probative 
medical evidence, discussed below, that addresses the degree 
of impairment caused by the veteran's service-connected 
psychiatric disorder prior to his stroke in 1996.  

Private hospital records show that he was admitted and 
treated for bipolar disorder, manic, in October 1994, March 
1995 and April 1995.  The records pertaining to the March 
1995 admission indicate that a GAF of 30 was assigned at that 
time.  A GAF of 30 is defined as behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas, such as having no job.  

The veteran also underwent a VA psychiatric examination in 
June 1995.  That examination revealed that the veteran was 
adequately groomed, that his affect was flat through most of 
the interview, and that the veteran was oriented with 
considerable effort.  The examiner also reported that it was 
clear that the veteran's thought processes were quite 
concrete.  No specific delusions or hallucinations could be 
elicited, and the veteran denied current homicidal or 
suicidal ideation.  


Also according to the June 1995 VA examiner:

The most appropriate diagnosis at this 
time appears to be schizophrenia, 
residual type, although hyperactivity 
reported by his wife and the current use 
of Lithium indicates that there is a 
question of an affective component of his 
disorder.  Although no florid psychotic 
symptoms could be elicited from either 
the patient or his wife at this time, it 
is noted that both are very limited in 
their ability to describe emotional 
states or thought processes.  It appears 
clear that attempts at working have 
brought on increased and intolerable 
symptoms and most recently produced a 
floridly psychotic state.  It therefore 
appears clear that the veteran is 
incapable of employment.  It also would 
appear that his ability to contribute to 
even routine household tasks is quite 
limited.   

Additionally, the examiner assigned a GAF of 40, "with 
impairment of reality testing and communication at times of 
stress and severe impairment in the ability to work and in 
mood."  Significantly, the only diagnosis listed by the 
examiner prior to assigning the GAF of 40 was schizophrenia, 
residual type, rule out schizo-affective disorder and rule 
out bipolar disorder.  A GAF score 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood, including being unable 
to keep a job. 

Thus, while the preponderance of the evidence is against 
finding that the veteran experiences active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability, the Board finds that the record supports 
finding that the veteran's psychosis is productive of severe 
impairment of social and industrial adaptability.  Therefore, 
the Board finds that the criteria for a 70 percent rating 
under the old criteria of Diagnostic Code 9203 are met.  
38 C.F.R. § 4.7.  

The Board also notes that the veteran's psychiatric disorder 
is his only compensable service-connected disability and 
that, under the old regulations, a 100 percent rating was 
warranted when the only compensable service-connected 
disability was a mental disorder, rated as 70 percent 
disabling, and such mental disorder precluded the veteran 
from securing or following a substantially gainful 
occupation.  38 C.F.R. § 4.16(c) (1996).  

In light of the evidence discussed above, the Board finds 
that the evidence is, at least, in equipoise as to whether 
there is a reasonable basis for concluding that the veteran 
is not able to obtain or maintain substantially gainful 
employment due to his service-connected psychiatric disorder.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the criteria for a 100 percent schedular 
evaluation for the veteran's service-connected psychosis are 
met under the provisions of 38 C.F.R. § 4.16(c) (1996).  
38 U.S.C.A. § 5107(b).  


ORDER

A 100 percent evaluation for schizophrenic reaction is 
granted, subject to the provisions governing the award of 
monetary benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

